Citation Nr: 1236463	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-05 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318 (West 2002). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to September 1962 and from April 1976 to July 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The  issue of entitlement to service connection for the cause of the Veteran's death based on 1151 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the time of his death, the Veteran was not in receipt of, nor was he entitled to receive, compensation for a service connected disability that was rated as totally disabling by a schedular or an unemployability rating for a period of ten years immediately preceding his death.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The Board notes that the appellant's claim for DIC benefits under 38 C.F.R. § 1318 has been decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004). 

DIC Benefits under 38 U.S.C.A. § 1318 

DIC benefits may be paid to a benefits-eligible surviving spouse in cases where a veteran's death was not service connected, provided the veteran was in receipt of or entitled to receive compensation at the rate of 100 percent (total rating) due to service-connected disability for a period of ten or more years immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

In this case, the Veteran died in July 2008.  The death certificate indicated that his immediate cause of death was pneumonia.  At the time of the veteran's death, he was service connected for loss of use of both lower extremities associated with Charcot Marie Tooth disease rated as 100 percent disabling; and loss of use of both upper extremities due to Charcot Marie Tooth disease, rated as 100 percent disabling, both effective from August 2007.  He was rated as totally disabling from June 9, 1999.  

As the Veteran was not in receipt of or entitled to receive compensation at the rate of 100 percent (total rating) due to a service connected disability or disabilities for a period of ten or more years immediately preceding his death, the appellant is not entitled to DIC in this case. 

The appellant's DIC claim must therefore be denied as a matter of law.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis, supra.


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.


REMAND

While the appeal was pending, the Court issued a decision with regard to the content of VCAA notices relevant to DIC claims under 38 U.S.C.A. § 1310.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In Hupp¸ the Court held that a notice with regard to a claim for DIC benefits must include (1) a statement of the conditions (if any) for which the Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected disability and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected.  Additionally, if the claimant raises a specific issue regarding a particular element of the claim, the notice must inform the claimant of how to substantiate the assertion, taking into account the evidence submitted in connection with the application.  The appellant has not been provided with adequate notice under Hupp (See, VCAA letters of September 2008 and October 2008) and adequate notice must be provided prior to the Board's further consideration of the claim for service connection for the Veteran's death.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a VCAA letter that includes an explanation as to the information or evidence needed to establish a claim for service connection, as outlined in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Specifically, the letter must include: (1) a statement of the conditions for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the Veteran's cause of death based on the previously service connected disabilities; and (3) an explanation of the evidence and information required to substantiate a claim for the Veteran's cause of death claim based on a condition not yet service connected.

2.  If the claim on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


